DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities: 
 Claim 1:
Lines 10-11, the phrase “the portion” should be replaced with a portion.
Line 13, the phrase “the paper conveying system” should be replaced with the paper discharge path switchable paper conveying system.
Line 18, the phrase “close to” should be replaced with adjacent to or upstream of.
Last line, the phrase “a same front-end paper outlet port” should be replaced with the paper outlet port.
Claim 3:
	Line 4, the phrase “the downside of the paper inlet” should be replaced with a downside of a paper inlet.
	Line 9, the phrase “the upside” should be replaced with an upside.
Claim 4:
	Line 4, the phrase “the upside of the paper inlet” should be replaced with an upside of a paper inlet.
Also, claims 1, 3, and 4 recite “paper discharge channel (B)”, which should be replaced with -paper discharge channel B in order to avoid confusion with another “paper discharge channel” recited in line 4 of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. US 2015/0284202 A1 (hereinafter “Asano”) in view of Applicant’s admitted prior art in FIG. 2 (hereinafter “AAPA”).
Regarding claim 1, Asano, with reference to FIG. 13 (see also annotated figure below), teaches a printer having front-end paper feeding and front-end paper outputting and being capable of changing paper discharge path (using guide flapper 121), comprising:
 a shell (implicit, interpreted as an exterior housing, not shown) and a paper discharge unit, wherein the paper discharge unit comprises a first paper discharge mechanism (4) and a paper discharge channel (space where a sheet is able to pass) 
a paper discharge path switchable paper conveying system is arranged in the portion of the paper discharge channel in front of (broadest reasonable interpretation includes downstream of) the first paper discharge mechanism, wherein 
the paper discharge path switchable paper conveying system comprises:
a second paper discharge mechanism (6), a third paper discharge mechanism (8 and 10) and a paper guide plate (121);
 the first paper discharge mechanism, the second paper discharge mechanism, and the third paper discharge mechanism are arranged in sequence; 
a paper discharge channel B (interpreted as channel above 8 and 10) close to (adjacent to) a paper outlet port (not shown), is arranged between the third paper discharge mechanism and a shell (exterior housing, not shown); 
the first paper discharge mechanism, the second paper discharge mechanism, and the paper discharge path compose a first paper discharge path (refer to annotated figure below); 
the first paper discharge mechanism, the second paper discharge mechanism and the third paper discharge mechanism compose a second paper discharge path (refer to annotated figure below); and 
the paper guide plate is arranged between the third paper discharge mechanism and the second paper discharge mechanism and is used for converting the paper discharge paths, wherein ends (downstream ends of each) of the first paper discharge path and second paper discharge path extend towards the paper outlet port.

    PNG
    media_image1.png
    912
    947
    media_image1.png
    Greyscale

Asano fails to explicitly teach:
the printer is characterized in that the a front end face of the shell is a vertical plane (A), a paper inlet and a paper outlet port are horizontally disposed on the vertical plane (A), the paper inlet is located under the paper outlet port.
AAPA teaches in FIG. 2 that it’s commonly known for a printer having a shell, the printer is characterized in that the a front end face of the shell is a vertical plane, a 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Asano’s housing (implicit) with the shell of AAPA in order to achieve the predictable result of providing cover for all the parts of the printer.
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656